DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 are pending. Claims 1-16 are withdrawn as being drawn to a non-elected invention. Claims 17-21 are examined herein. 

Election/Restrictions
Applicant’s election of Group II – claims 17-21 in the reply filed on 10 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant elects the claims of Group II, Species A, the biosensor claims using protein-nucleic acid probe molecules. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: PNA configured to bind to a tumor-specific DNA in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim limitation “PNA configured to bind to a tumor-specific DNA” in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not teach any specific structure on the PNA that facilitates binding to tumor-specific DNA. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claim 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (WO2016/133899A1) in view of Tebbe et al. (Optically anisotropic substrates via wrinkle-assisted convective assembly of gold nanorods on macroscopic areas. Faraday Discuss, 2015, 181, 243) as disclosed in the IDS. 

Regarding claim 17, Chung et al. discloses a plasmon-resonance biosensor (“embodiments of the present disclosure provide multiplex capable LSPR immunoassays” –see abstract) comprising: 
a plurality of precious metal nanorods, (pg 2 line 13-15; claim 1 & 19) 
the precious metal nanorods having a long dimension greater than a narrow dimension by a factor of at least 1.5 and a maximum dimension less than one half micron (nanorod average length is ±5 nm and width of 40±3 nm which reads on the factor of at least 1.5 –see page 22 lines 8-13); 
the nanorods organized in rows (–see figure 6 for AuNR organized in rows on substrate) ;
the precious metal nanorods are conjugated with a biological probe material capable of binding to an analyte, the biological probe material being selected from the group consisting of an aptamer, an antibody, a protein-nucleic acid (PNA), a complimentary DNA, and an enzyme having a binding site.  (pg 2 lines 13 – pg 3 line 22: each metal spot (nanorod) comprise antibodies specific for at least one polypeptide wherein the polypeptides can be cytokines, polypeptides, antibodies, or nucleic acids. Further the cytokines can be selected from nucleic acids, nucleic acid probes. 
Chung is silent on the nanorods being oriented in rows with long dimension approximately parallel to the rows. 
Tebbe disclose methods for organization of gold nanorods and their affect on localized surface plasmon resonance (abstract; page 243 last paragraph – page 244 first paragraph). Tebbe also disclose organizing nanorods in single lines with long dimension parallel to the rows (see figures 3-4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung in order to orient the nanorods’ long dimension in parallel rows as taught by Tebbe et al. because it was found that the alignment of the rods is crucial for surface plasmon resonance frequency homogeneity showing a remarkably low amount of morphological impurities (page 244 line 8; Figure 4B) which ensures a strong detectable signal of the SPR in macroscopic spectroscopy (page 251 lines 7-9) as in the SPR sensor of Chung. A person of ordinary skill in the art reasonably would have expected success in combining Chung and Tebbe because each reference is drawn to the art of using metallic nanorods for biological applications such as immunoassays using surface plasmon resonance biosensors. 

Regarding claim 18, modified Chung discloses the plasmon-resonance biosensor of claim 17. Chung further discloses that the precious metal nanorods comprise gold (page 7 line 29).

Regarding claim 19, modified Chung discloses the plasmon-resonance biosensor of claim 18.  Chung further discloses that the biological probe material can be a PNA (page 2 lines 15-35 and page 3 lines 1-22 describe that the polypeptides on the metal spots can be nucleic acid or nucleic acid probes). While Chung does not explicitly disclose that the PNA can bind to a tumor-specific DNA, this is a functional limitation of PNA which should bind to any DNA including tumor-specific ones.  

Regarding claim 20, modified Chung discloses the plasmon-resonance biosensor of claim 17. Chung further discloses that the precious metal nanorods are disposed in a plurality of patches on a substrate, with at least a first patch conjugated with a first biological probe material and a second patch on the same substrate conjugated with a second biological probe material.( –see page 2 line 13-34: the metal spots are on a substrate wherein the metal spots comprise antibodies specific for at least one polypeptide, and the antibodies comprise a plurality of antibodies wherein each antibody is specific for a different polypeptide. Chung further explains in the paragraphs after that there are different probes such as nucleic acids, antibodies, polypeptides, cytokines, nucleic acid probes, etc.  )

Regarding claim 21, modified Chung discloses a test system comprising the plasmon-resonance biosensor of claim 20 and an optical absorption spectrometer configured to scan the plurality of patches of precious metal nanorods (“the extinction spectrum of the AuNRs in solution was obtained using a customized spectrophotometer” –see page 22 line 14-15). 

Conclusion
	
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Chin whose telephone number is (571) 272-0815. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641